Citation Nr: 9935770	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-11 814	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder

2.  Entitlement to an increased rating for residuals of a 
left knee laceration, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1993 to 
September 1997.  In a March 1998 rating action, the RO 
granted service connection for residuals of a left knee 
laceration and assigned a 10 percent rating and denied 
service connection for a gastrointestinal disorder.  The 
veteran appealed both decisions.  In an April 1999 rating 
action, the RO increased the rating for the left knee 
laceration residuals to 20 percent and continued to deny 
service connection for a gastrointestinal disorder.

The issue of entitlement to an increased rating for residuals 
of a left knee laceration will be addressed in the Remand 
following the decision below.


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for a gastrointestinal disorder is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for a gastrointestinal disorder which he incurred 
in service.  

A review of the service medical records reveals that on 
entrance physical examination, there were no complaints, 
findings, or diagnosis of a gastrointestinal disorder.  In 
February 1997 treatment record, the veteran was seen with 
complaints of a one month history of right upper quadrant 
pain.  The impression was likely cholelithiasis.  In a March 
1997 treatment record, the veteran was seen for follow-up of 
the right upper quadrant pain.  An abdominal ultrasound was 
negative.  Despite the negative ultrasound, biliary colic and 
gastritis were suspected.  On pre-separation physical 
examination, the veteran continued to report right upper 
quadrant pain after eating greasy or spicy foods.  The 
assessment was biliary colic despite negative ultrasound.  
Two treatment records in August 1997 reveal continuing 
complaints of right upper quadrant pain.  The assessment was 
likely gastritis.

The veteran was afforded a general VA examination in December 
1997.  He provided a history of right upper quadrant 
subcostal pain.  At the current time the pain was 
intermittent.  An examination of the abdomen was negative.  
There was no tenderness or organomegaly.  A sonography, upper 
endoscopy, and barium enema exam were all negative.  The 
impression was abdominal pain of unknown etiology.

The veteran was afforded a subsequent VA examination in March 
1999.  He complained of persistent right upper quadrant 
discomfort.  On examination, palpation of the abdomen 
elicited no pain.  No masses were felt.  The examiner's 
impression was that the pain was not visceral in origin and 
that it was more likely musculoskeletal, but he was not 
certain.  He recommended that a CT scan of the chest and 
abdomen be performed but he felt that no etiology would be 
found for the discomfort.  Results from a CT scan revealed no 
evidence of adenopathy and no evidence of free air or free 
fluid.  Based on the CT scan results, a final diagnosis was 
provided in which the examiner determined that there was no 
evidence of a digestive condition.  

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board of Veterans' Appeals (Board) finds 
that his claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The Court has held that Congress specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents had resulted in a disability; in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 2 Vet.App. 223 (1992).  
In this case, thorough examination of the veteran has failed 
to reveal a present disability.  The VA examiner in March 
1999 determined that there was no evidence of a digestive 
condition.  Here the first Caluza requirement requiring a 
current disability has not been met.  The veteran has not 
provided a well-grounded claim, and therefore, the appeal 
must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service-connection for a 
gastrointestinal disorder, the appeal is denied.


REMAND

The veteran contends, in effect, that his left knee injury 
residuals have increased in severity, and that they were 
inadequately evaluated.  

In reviewing the record, the Board of Veterans' Appeals 
(Board) is of the opinion that additional development of the 
evidence is necessary prior to appellate adjudication.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The VA examinations of record are comprehensive in a 
traditional context.  However, they do not adequately respond 
to the questions posed in the DeLuca case.  

In a December 1997 VA examination, the veteran reported that 
he had intermittent knee pain with increased severity on 
prolonged squatting.  On examination, he ambulated with a 
relatively normal and symmetric gait on both legs.  There was 
full left knee range of motion from 0 to 140 degrees and 
there was no joint effusion.  There was mild tenderness over 
the tibial tubercle and the distal quadriceps tendon.  There 
was minimal laxity to varus stress with no laxity to valgus 
stress, and good anterior cruciate stability.  The veteran 
did have some pain and difficulty in attempting to squat and 
re-attain standing.  The examiner's impression was chronic 
residual pain secondary to patellar trauma.  He concluded 
that he did not see any other significant disability at the 
present time, but that it was clearly possible that during 
episodes of flare-up, the veteran's disability may be 
increased as a result of further incapacity from pain.  He 
stated that he could not ascertain this without further 
provocative testing of the knee during an actual episode of 
flare-up of the knee.  Results from an MRI of the left knee 
were negative for any significant abnormalities.  

On another VA examination in March 1999, the veteran 
continued to report intermittent pain in the left knee along 
with a sense of fullness and swelling.  He walked with a 
slight antalgic gait which he attributed to left knee 
discomfort.  Examination revealed full active range of motion 
of motion of the left knee.  There were no restrictions to 
passive range of motion.  Flexion was to 150 degrees and 
extension was to 0 degrees.  There were sensations consistent 
with paresthesias and dysesthesias during left lower 
extremity hip flexion with full knee extension and the ankle 
being passively dorsiflexed.  Paresthesias were running from 
the popliteal space down to the mid calf.  There was no 
obvious effusion of the knees observed or palpated.  The 
examiner noted that with flare-ups, the veteran may have 
decreased range of motion but this could not be quantified 
further without examining the veteran at that time.  Her 
further stated that recent MRI, EMG and manual examinations 
are consistent with peri-incisional superficial nerve 
dysfunction.  It was his impression  that the veteran had 
left lateral patella decrease of additional sensation 
consistent with a posttraumatic residual.  He concluded that 
the veteran should be evaluated by orthopedics for the soft 
tissue swelling, fluid, and possible lymph nodes within the 
knee.  There is no indication in the claims folder that 
further evaluation by orthopedics was performed.

Under the circumstances, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and ask 
him whether he has received any treatment for 
his left knee disorder since March 1999, the 
date of the most recent VA examination.  Based 
on his response, the RO should obtain copies 
of all records of treatment of the veteran's 
left knee disability from identified 
source(s), and associate them with the claims 
folder.

2.  The RO should ascertain if the veteran 
received any follow-up orthopedic treatment 
referred to by the examiner in the March 1999 
VA examination.  If so, all reports pertaining 
to the treatment should be obtained and 
associated with the claims folder.    

3.Thereafter, the veteran should be afforded a 
special VA  examination to determine the 
degree of severity of any orthopedic and/or 
neurologic residuals of his service-connected 
left knee injury.  The claims folder must be 
made available to the examiner prior to the 
examination so that he may review pertinent 
aspects of the veteran's military, medical, 
and employment history.  All clinical findings 
pertaining to the left knee should be reported 
in detail.  The examiner should perform any 
tests that he deems necessary.  The  examiner 
should also conduct range of motion testing of 
the left knee specifying the range of flexion 
and extension in degrees.  He should comment 
as to whether there is any recurrent 
subluxation or lateral instability of the left 
knee, and, if present, whether such is less 
than slight, slight, moderate, or severe in 
degree.   The examiner should comment on the 
left knee disability as it affects the 
veteran's ordinary activity and how it impairs 
him functionally, particularly in the work-
place, specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998), as 
applicable.  In this regard, and in view of 
the comments made on earlier examinations, the 
Board is aware that the examiner cannot offer 
a precise opinion as to the impairment of the 
knee during a flare-up, if the examination is 
not conducted during a flare-up.  However, the 
examiner can report whether he observes 
functional loss due to pain on undertaking 
motion, fatigability, or incoordination of the 
knee on examination.  If any of these symptoms 
are observed on examination, the physician 
must comment on their severity.  If none of 
these symptoms are observed, the DeLuca 
questions may be answered in the negative.

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the aforementioned development 
action has been conducted and completed. 

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with a SSOC.  They should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.   The appellant need take 
no action until otherwise notified.  The purpose of this 
remand is to comply with a precedent Court decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







